             Case 1:08-cv-01034-AT Document 822 Filed 03/25/21 Page 1 of 2




By ECF
                                                                                   March 25, 2021

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007–1312

Re:       Monitor’s Motion to Seal
                Floyd et al. v. City of New York, No. 08-cv-01034 (AT)
                Davis et al. v. City of New York, et al., No. 10-cv-0699 (AT)
                Ligon et al, v. City of New York, No. 12-cv-2274 (AT)

Dear Judge Torres:

On behalf of the plaintiffs in these three stop-and-frisk cases, we write in response to the motion
the Monitor filed yesterday seeking an order requiring that certain information in a forthcoming
motion from the plaintiffs be filed under seal. See Dkt Nos. 819 and 820, Floyd et al. v. City of
New York, No. 08-cv-01034 (AT). As an initial matter, the plaintiffs request that they have until
April 8 to file their opposition to the Monitor’s motion. This deadline is only a slight extension
of the ten-day response time ordinarily required, and it is necessary because a number of
plaintiffs’ counsel will be unavailable next week. We advised all parties of this proposed
deadline yesterday and received no objection.

We also object to the Monitor having filed a portion of his motion under seal. We do not believe
this filing meets the extremely demanding First Amendment and common-law standards
governing the sealing of court filings. We intend to address this objection in our opposition to the
Monitor’s motion.

Finally, we intend to submit the plaintiffs’ motion under seal—on an interim basis, until such
time as the Court can rule on the Monitor’s motion following full briefing, and reserving
plaintiffs’ objection. We will seek to do so by 5:00 p.m. today.

                                              Respectfully submitted,

                                              /s/ Jenn R. Borchetta__
                                              Jenn Rolnick Borchetta
                                              Thomas Scott Railton*
                                              THE BRONX DEFENDERS

                                              Christopher Dunn

*
    Admission in S.D.N.Y. pending.
        Case 1:08-cv-01034-AT Document 822 Filed 03/25/21 Page 2 of 2




                                   Daniel Lambright
                                   NEW YORK CIVIL LIBERTIES UNION

                                   Attorneys for the Ligon plaintiffs

                                   /s/ Darius Charney______________
                                   Darius Charney
                                   Omar Farah
                                   Samah Sisay
                                   CENTER FOR CONSTITUTIONAL RIGHTS

                                   Jonathan C. Moore
                                   Luna Droubi
                                   Katherine “Q” Adams
                                   Marc Arena
                                   Rebecca Pattiz
                                   BELDOCK LEVINE & HOFFMAN LLP

                                   Attorneys for the Floyd plaintiffs

                                   /s/ Ashok Chandran_______
                                   Jin Hee Lee
                                   Raymond Audain
                                   Ashok Chandran
                                   John Cusick
                                   Kevin Jason
                                   Lauren Johnson
                                   NAACP LEGAL DEFENSE AND
                                          EDUCATIONAL FUND

                                   Corey Stoughton
                                   Molly Griffard
                                   Jennvine Wong
                                   THE LEGAL AID SOCIETY

                                   Attorneys for the Davis plaintiffs



Date: March 25, 2021
      New York, N.Y.

CC by ECF:
Monitor
All parties
